ORDER
PER CURIAM.
Cleo Hines (“Movant”) appeals from the judgment of the motion court denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. Movant argues the motion court erred in denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing because the State used a theory of prosecution to convict him of robbery and murder that was inconsistent with the theory used to convict his co-defendant, Paul White.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s findings of fact and conclusions of law are not clearly erroneous and affirm. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).